Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Claim Rejections - 35 USC § 112(a) - New Matter
Applicant’s claim amendments have necessitated the following new grounds of rejection.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
37 CFR 1.118 (a) states that “No amendment shall introduce new matter into the disclosure of an application after the filing date of the application”.  Specifically, the limitation of claim 22 that indicates that hydrogenated castor oil and vegetable oil are “structuring agents” in the oral care composition of claim 1.
The specification (Embodiment 5) states: ”An oral care composition of any preceding embodiment, wherein the one or more emulsifiers comprise at least one of a polysorbate, an alcohol, hydrogenated castor oil, a vegetable fat, and derivatives thereof.”  A search of the remaining portions of the specification failed to provide literal support for these ingredients behaving as a structurant.
MPEP §2163.06 notes "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP §2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP §2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure".
	The Examiner suggests amending claim 22 to recite “…one or more emulsifiers” in order to obviate this rejection.

Modified and New Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following new grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13-14 and 20 remain rejected and claims 21-22 are newly rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0136078; published: 5/18/17; priority date: 6/8/11; in IDS dated: 11/21/19), in view of Dillon et al. (US 2006/0292520; published: 12/28/2006; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Li et al. is directed to edible oral strip or wafer dosage form containing ion exchange resin for taste masking (Title). Li et al. teach a disintegrable oral film (i.e., solid or semi-solid) containing (quantity in g): ketoprofen (6.5; an active ingredient effective for providing oral pain relief), NaOH, anion exchange resin, CMC (6.83, cellulose gum, a mucoadhesive polymer), HV HPMC (2.23, a film-forming polymer; i.e., a structuring agent), polysorbate 80 (0.19, emulsifier), menthol (0.42, an active ingredient effective for providing oral pain relief), PEG-40 hydrogenated castor oil (0.12, an emulsifier), isomalt (1.07, sweetener, i.e., a flavoring agent) and purified water (75.21, a solvent) (limitations of instant claims 1, 5-10 and 13-14, Example 21). With regards to instant claim 20, Li et al. teach that the film-forming composition is prepared by coating, extruding or casting the deaerated film forming composition onto a casting substrate to form a wet film, drying the coated, extruded or cast wet film, removing the dried film from the casting substrate and cutting the dried film into individual oral film strips ([0170-0173]). 
With regards to the new claim 1 limitations, Li et al. do not disclose the malleable and moldable properties as recited in claim 1. However, the invention as claimed is not structurally distinguishable from the disclosure of Li et al. and it is therefore, the Examiner's position that malleable and moldable is an inherent property of the invention taught by Li et al.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed composition with that of the prior art, the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed composition and the composition of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.). It is also noted that Li et al. teach that its oral film strip matrices may be any known monographed film-forming material known in the art for use in flat-shaped or wafer-shaped administration forms (i.e., they are capable of being molded into different shapes) for application to the oral region or on the mucous membranes of the mouth ([0016]). As these regions of the mouth form different shapes as the mouth moves, it would be likely that the applied film strips could be malleable and move when the mouth moved.
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Li et al. do not teach in a particular embodiment wherein the one or more structuring agents is non-polar and comprises at least one of a paraffin and a wax or at least one of petrolatum and beeswax or both paraffin and a wax, as required by instant claims 1, 3-4 and 21. However, such deficiency is cured by Dillon et al.
Dillon et al. is directed to an oral carrier strip for the delivery of an oral care composition to the oral cavity of a human or animal subject (Abstract). Dillon et al. teach that the oral carrier strips contain film-forming materials such as beeswax or paraffin ([0021]).
Although Li et al. teach emulsifiers that can be included in the abovementioned composition, wherein the emulsifier can be, for example, PEG-40 hydrogenated castor oil and hydrogenated vegetable oil (see entire reference, e.g., [0046]), Li et al. do not teach a particular embodiment that includes both a hydrogenated castor oil and a vegetable oil, as required by instant claim 22. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The idea for combining compounds each of which is known to be useful for the same purpose, in order to form a composition which is to be used for the same purpose, flows logically from their having been used individually in the prior art.  See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   
As shown by the recited teachings of Li et al. and Dillon et al., the instant claims define nothing more than the concomitant use of conventional film-forming agents (e.g., beeswax, paraffin and those taught by Li et al.) used in oral care strips.  It would follow that the recited claims define prima facie obvious subject matter.  
As shown by the recited teachings of Li et al., the instant claims define nothing more than the concomitant use of conventional emulsifying agents (e.g., hydrogenated castor oil and hydrogenated vegetable oil taught by Li et al.) used in oral care strips.  It would follow that the recited claims define prima facie obvious subject matter. (See MPEP 2144.06).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 1-2, 5-14 and 20 remain rejected and claim 22 is newly rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0136078; published: 5/18/17; priority date: 6/8/11; in IDS dated: 11/21/19), in view of Demopulos et al. (US 2006/0263393; published: 11/23/06; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Li et al. is directed to edible oral strip or wafer dosage form containing ion exchange resin for taste masking (Title). Li et al. teach a disintegrable oral film (i.e., solid or semi-solid) containing (quantity in g): ketoprofen (6.5; an active ingredient effective for providing oral pain relief), NaOH, anion exchange resin, CMC (6.83, cellulose gum, a mucoadhesive polymer), HV HPMC (2.23, a film-forming polymer; i.e., a structuring agent), polysorbate 80 (0.19, emulsifier), menthol (0.42, an active ingredient effective for providing oral pain relief), PEG-40 hydrogenated castor oil (0.12, an emulsifier), isomalt (1.07, sweetener, i.e., a flavoring agent) and purified water (75.21, a solvent) (limitations of instant claims 1, 5-10 and 13-14, Example 21). With regards to instant claim 20, Li et al. teach that the film-forming composition is prepared by coating, extruding or casting the deaerated film forming composition onto a casting substrate to form a wet film, drying the coated, extruded or cast wet film, removing the dried film from the casting substrate and cutting the dried film into individual oral film strips ([0170-0173]). 
With regards to the new claim 1 limitations, Li et al. do not disclose the malleable and moldable properties as recited in claim 1. However, the invention as claimed is not structurally distinguishable from the disclosure of Li et al. and it is therefore, the Examiner's position that malleable and moldable is an inherent property of the invention taught by Li et al.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed composition with that of the prior art, the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed composition and the composition of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.). It is also noted that Li et al. teach that its oral film strip matrices may be any known monographed film-forming material known in the art for use in flat-shaped or wafer-shaped administration forms (i.e., they are capable of being molded into different shapes) for application to the oral region or on the mucous membranes of the mouth ([0016]). As these regions of the mouth form different shapes as the mouth moves, it would be likely that the applied film strips could be malleable and move when the mouth moved. 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Li et al. do not teach in a particular embodiment wherein the solubilizing agent is polyethylene glycol, as required by instant claims 11-12. However, such deficiency is cured by Demopulos et al.
PEG 400 was known and routinely used in the prior art as ketoprofen (active agent used in Li et al.) solubilizer (see entire reference, e.g., [0174]).  
Although Li et al. teach emulsifiers that can be included in the abovementioned composition, wherein the emulsifier can be, for example, PEG-40 hydrogenated castor oil and hydrogenated vegetable oil (see entire reference, e.g., [0046]), Li et al. do not teach a particular embodiment that includes both a hydrogenated castor oil and a vegetable oil, as required by instant claim 22.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the composition of Li et al. et al. by substituting or combining their solubilizing agent (e.g., water) with PEG to achieve the predictable result of obtaining enhanced ketoprofen solubilization. Furthermore, the idea for combining compounds each of which is known to be useful for the same purpose, in order to form a composition which is to be used for the same purpose, flows logically from their having been used individually in the prior art.  See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   As shown by the recited teachings, the instant claims define nothing more than the concomitant use of conventional solubilizing agents (e.g., water and PEG) used in ketoprofen-containing compositions.  It would follow that the recited claims define prima facie obvious subject matter.  (See MPEP 2144.06).
Regarding the concentration of solubilizing agent as specified in claim 12, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The Applicants' specification provides no evidence that the selected concentration range in claim 12 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous factors (e.g., amount and selection of active agents for oral film), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for solubilizing any amount of ketoprofen in the oral film.
The idea for combining compounds each of which is known to be useful for the same purpose, in order to form a composition which is to be used for the same purpose, flows logically from their having been used individually in the prior art.  See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). As shown by the recited teachings of Li et al., the instant claims define nothing more than the concomitant use of conventional emulsifying agents (e.g., hydrogenated castor oil and hydrogenated vegetable oil taught by Li et al.) used in oral care strips.  It would follow that the recited claims define prima facie obvious subject matter. (See MPEP 2144.06).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 1-2, 5-10, and 13-14, 20 and 22-23 are newly rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0136078; published: 5/18/17; priority date: 6/8/11; in IDS dated: 11/21/19), in view of Davis et al. (WO 2011/027216; published: 3/10/11).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Li et al. is directed to edible oral strip or wafer dosage form containing ion exchange resin for taste masking (Title). Li et al. teach a disintegrable oral film (i.e., solid or semi-solid) containing (quantity in g): ketoprofen (6.5; an active ingredient effective for providing oral pain relief), NaOH, anion exchange resin, CMC (6.83, cellulose gum, a mucoadhesive polymer), HV HPMC (2.23, a film-forming polymer; i.e., a structuring agent), polysorbate 80 (0.19, emulsifier), menthol (0.42, an active ingredient effective for providing oral pain relief), PEG-40 hydrogenated castor oil (0.12, an emulsifier), isomalt (1.07, sweetener, i.e., a flavoring agent) and purified water (75.21, a solvent) (limitations of instant claims 1, 5-10 and 13-14, Example 21). With regards to instant claim 20, Li et al. teach that the film-forming composition is prepared by coating, extruding or casting the deaerated film forming composition onto a casting substrate to form a wet film, drying the coated, extruded or cast wet film, removing the dried film from the casting substrate and cutting the dried film into individual oral film strips ([0170-0173]). 
With regards to the new claim 1 limitations, Li et al. do not disclose the malleable and moldable properties as recited in claim 1. However, the invention as claimed is not structurally distinguishable from the disclosure of Li et al. and it is therefore, the Examiner's position that malleable and moldable is an inherent property of the invention taught by Li et al.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed composition with that of the prior art, the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed composition and the composition of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.). It is also noted that Li et al. teach that its oral film strip matrices may be any known monographed film-forming material known in the art for use in flat-shaped or wafer-shaped administration forms (i.e., they are capable of being molded into different shapes) for application to the oral region or on the mucous membranes of the mouth ([0016]). As these regions of the mouth form different shapes as the mouth moves, it would be likely that the applied film strips could be malleable and move when the mouth moved. 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Li et al. do not teach wherein the one or more mucoadhesive polymers includes a calcium/sodium PVM/MA copolymer, as required by instant claim 23. However, such deficiency is cured by Davis et al.
Calcium/sodium PVM/MA copolymer (Gantrez MS-955) was known and routinely used in the prior art as an adhesive in an orally applied composition (see entire reference, e.g., Table 7).  
Although Li et al. teach emulsifiers that can be included in the abovementioned composition, wherein the emulsifier can be, for example, PEG-40 hydrogenated castor oil and hydrogenated vegetable oil (see entire reference, e.g., [0046]), Li et al. do not teach a particular embodiment that includes both a hydrogenated castor oil and a vegetable oil, as required by instant claim 22.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the composition of Li et al. et al. by substituting or combining their adhesive agents with calcium/sodium PVM/MA copolymer to achieve the predictable result of obtaining enhanced mucoadhesion when applied to the mucus membrane/oral cavity. Furthermore, the idea for combining compounds each of which is known to be useful for the same purpose, in order to form a composition which is to be used for the same purpose, flows logically from their having been used individually in the prior art. See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). As shown by the recited teachings, the instant claims define nothing more than the concomitant use of conventional mucoadhesive agents used in orally applied compositions. It would follow that the recited claims define prima facie obvious subject matter. (See MPEP 2144.06).
The idea for combining compounds each of which is known to be useful for the same purpose, in order to form a composition which is to be used for the same purpose, flows logically from their having been used individually in the prior art.  See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). As shown by the recited teachings of Li et al., the instant claims define nothing more than the concomitant use of conventional emulsifying agents (e.g., hydrogenated castor oil and hydrogenated vegetable oil taught by Li et al.) used in oral care strips.  It would follow that the recited claims define prima facie obvious subject matter. (See MPEP 2144.06).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0136078; published: 5/18/17; priority date: 6/8/11; in IDS dated: 11/21/19) and Dillon et al. (US 2006/0292520; published: 12/28/2006) as applied to claims 1-10, 13-14 and 20-22 above, and further in view of Suhonen (WO 2001/058416; published: 8/16/01).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
See the above rejection for the detailed teachings of Li et al. and Dillon et al. (limitations of instant claims 1-10, 13-14 and 20-22).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Although Dillon et al. teach that beeswax is a suitable film-forming agent for an oral care strip, Li et al. and Dillon et al. do not teach that in addition to beeswax, petrolatum is incorporated into the composition as a film former (structuring agent), as required by instant claim 24. However, such deficiency is cured by Suhonen.
Suhonen is directed to a toothpaste (i.e., orally applied composition and composition with orally suitable ingredients) with dental agent and microbeads. Suhonen teaches that a waxy material or film former, acting as a matrix material for microbeads, may also form a film on the teeth or gums. The film former can be petrolatum.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The idea for combining compounds each of which is known to be useful for the same purpose, in order to form a composition which is to be used for the same purpose, flows logically from their having been used individually in the prior art.  See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   As shown by the recited teachings of Li et al., Dillon et al. and Suhonen, the instant claims define nothing more than the concomitant use of conventional film-forming agents (e.g., beeswax, paraffin and petrolatum) used in orally applied compositions.  It would follow that the recited claims define prima facie obvious subject matter. (See MPEP 2144.06).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0136078; published: 5/18/17; priority date: 6/8/11; in IDS dated: 11/21/19) and Dillon et al. (US 2006/0292520; published: 12/28/2006) as applied to claims 1-10, 13-14 and 20-22 above, and further in view of Joshi (US 2009/0263467; published: 10/22/09).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
See the above rejection for the detailed teachings of Li et al. and Dillon et al. (limitations of instant claims 1-10, 13-14 and 20-22).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Although Li et al. teach that menthol is included in its composition and teaches that active ingredients may be present in any amount effective to impart sufficient analgesic and antipyretic effects, particularly any amount effective to reduce or alleviate pain, it does not also include benzocaine as an active, as required by instant claim 25. However, benzocaine is known and routinely used in the prior art as a local anesthetic and is furthermore known to be combined with menthol (see [0004]). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Li et al. and Joshi are each directed to orally-applied, active-containing films. Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to modify the composition of Li et al. et al. by further incorporating benzocaine to achieve the predictable result of obtaining enhanced local anesthetic effect upon administration to the oral cavity.	
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617